                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

             UNITED STATES OF AMERICA,

                   V.                                    CmMINAL ACTION NO.
                                                         1:10-CR-345-RWS-LTW
             LISA R. LEE,


                   Defendant.


                                                 ORDER

                   This matter is before the Court on the Report and Recommendation of

             Magistrate Judge Linda T. Walker [Doc. No. 213]. No objections have been filed


             thereto. Having carefully reviewed the record and the Report and Recommendation,

             the Report and Recommendation [Doc. No. 213] is hereby approved and adopted as

             the opinion and order of this Court. As such, Movanfs Motions to Vacate [Doc.


             Nos. 88 and 208] are DENIED, and a Certificate ofAppealability is DENIED. The

             Clerk is DIRECTED to close the Civil Action, L14-CV-1453.


                   Additionally, this case is before the Court on Defendant's Motion to Withdraw

             Guilty Plea [Doc. No. 175], Motion to Withdraw Guilty Plea [Doc. No. 177], Motion

             for Preliminary Hearing [Doc. No. 179], Motion for Preliminary Hearing [Doc. No.

             181], Motion to Recall Mandate [Doc. No. 205], Amended Motion to Recall


             Mandate [Doc. No. 206], and Motion for Reconsideration [Doc. No. 209].




A072A
(Rev.8/82)
             Defendant has not stated a basis for the relief she seeks in these motions. Her


             conviction is final, and this Court has denied her habeas petitions. Her Motions


             [Doc. Nos. 175, 177, 179, 181, 205, 206, and 209] are DENIED.


                   SO ORDERED this J^Say of January ,JO 19.



                                                  RICHARD <V. STORY
                                                  United States District Jud




A072A
(Rev.8/82)
